                    Case 1:19-cv-05789-PAE Document 32 Filed 12/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
                                                                       :
 TRITON PACIFIC SECURITIES, LLC                                        :
                                                                       :
                     Plaintiff and Counterclaim Defendant, :
                                                                       :   Case No. 1:19-cv-05789 (PAE)
                   -v.-                                                :
                                                                       :
 MISSION CRITICAL SERVICES CORP.,                                      :
                                                                       :
                     Defendant and Counterclaim Plaintiff,             :
                                                                       :
                   -v.-                                                :
                                                                       :
TRITON PACIFIC ADVISER, LLC,                                           :
TRITON PACIFIC INVESTMENT                                              :
CORPORATION, INC.,                                                     :
TRITON PACIFIC CAPITOL PARTNERS, LLC,                                  :
TRITON PACIFIC INVESTMENT GROUP, LLC,                                  :
CRAIG J. FAGGEN, MICHAEL L. CARROLL,                                   :
BRIAN D. BUEHLER AND WENDY POOLE,                                      :
                                                                       :
                                   Third-Party Defendants.             :
                                                                       :
-----------------------------------------------------------------------x

                                        DECLARATION OF SCOTT A. GRIFFIN


            Scott A. Griffin hereby declares as follows:

               1.        I am a member of the Bar of the States of New York, Florida and Ohio and a partner

     with the law firm of Griffin Hamersky LLP. I submit this Declaration based on my personal

     knowledge and in response to the Court’s Order, dated December 6, 2019 [ECF Dkt. No. 30].

               2.        I have registered to personally receive email notifications from the Court’s ECF

     system in connection with the above-captioned matter.

               In accord with 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
          Case 1:19-cv-05789-PAE Document 32 Filed 12/09/19 Page 2 of 2



true and correct to the best of my knowledge, information and belief.

Dated:         New York, New York
               December 9, 2019

                                             By: /s/ Scott A. Griffin
                                             Scott A. Griffin




                                                2
